Citation Nr: 0925112	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-23 312	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a fracture of T12 and L1, L2 with 
osteoarthritis, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service-connected residuals of 
a fracture of T12 and L1, L2 with osteoarthritis has 
increased in severity.  In July and August 2007, VA Dr. Y.Y. 
found the Veteran permanently disabled for sedentary 
employment due to his service-connected back disability.  In 
September 2007, Dr. R.M.D. stated that the Veteran's original 
in-service injury of fractured vertebras at T12, L1, and L2 
progressed as flow-through injuries with working diagnosis of 
lumbar radiuclitis, degenerative disc disease (DDD), lumbar 
spondylosis, disc displacement, and status post multiple 
spinal fractures.  Dr. R.M.D. concluded that based on the 
Veteran's history and objective findings, he was not capable 
of sustained remunerative employment.  

In January 2008, the Veteran's employer provided a memorandum 
regarding the Veteran's job performance.  His employer 
indicated that he was aware of the Veteran's service 
connected injuries and observed that he was unable to sit for 
long in an administrative capacity nor was he able to 
maintain the mobility required to accomplish his job duties.  
In September 2008, the Veteran's employer found him disabled 
for his position as a safety and occupational health 
specialist.  

In November 2008, the Veteran underwent a VA examination for 
individual unemployability.  The claims file was not 
available for review.  The Veteran stated that he retired in 
September 2008.  The examiner diagnosed the Veteran with PTSD 
and a cognitive disorder, possible due to the effects of 
analgesic medications.  Although the examiner determined that 
it appeared that the Veteran was unemployable due to his 
deteriorating back disability, the Veteran's back was not 
examined.  The November 2008 VA examiner that examined the 
Veteran's radius and ulna concluded that the Veteran was not 
employable due to his back condition and cognitive 
impairment.  

A December 2008 rating decision denied entitlement to service 
connection for DDD of L4 and L5 with lumbar radiculopathy and 
individual unemployability.  However, despite the denial of 
service connection for L4 and L5 with lumbar radiculopathy 
and individual unemployability, it is unclear from the 
evidence of record whether the Veteran's service-connected 
residuals of a fracture of T12 and L1, L2 with osteoarthritis 
by itself renders the Veteran unemployable.  Further, the 
Board notes that when it is not possible to separate the 
effects of the service-connected disability from a 
nonservice-connected disability, such signs and symptoms 
shall be attributed to the service-connected disability.  See 
38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 
(1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).  Consequently, because 
there is evidence indicating that the Veteran might be 
unemployable due to his service-connected residuals of a 
fracture of T12 and L1, L2 with osteoarthritis, a remand is 
necessary to ascertain the current severity of the Veteran's 
disability and to determine if he is unemployable based on 
this disability alone.  

Additionally, the Board notes that subsequent to the June 
2005 notice letter, the Court issued a decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which held that for 
an increased-compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37 (2008).  As the 
Veteran has not been adequately provided such notice, the 
case must also be remanded for proper notice pursuant to 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a 
notice letter in connection with his claim 
for an increased rating for his service-
connected residuals of a fracture of T12 
and L1, L2 with osteoarthritis.  The 
letter should (1) inform him of the 
information and evidence that is necessary 
to substantiate the claim; (2) inform him 
about the information and evidence that VA 
will seek to provide; and (3) inform him 
about the information and evidence he is 
expected to provide.  

The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the letter should contain 
information that addresses Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  In 
particular, the letter should advise the 
Veteran that, to substantiate an increased 
rating claim, a claimant must provide, or 
ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on his 
employment and daily life.  Further, the 
Veteran should be informed that if the 
Diagnostic Code under which he is rated 
contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life (such 
as a specific measurement or test result), 
the Secretary must provide at least 
general notice of that requirement to the 
claimant.  

Regarding the Veteran's claim for an 
increased rating for the residuals of a 
fracture of T12 and L1, L2 with 
osteoarthritis, the Veteran should be 
informed that the potentially applicable 
diagnostic codes include 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5237.  
Additionally, the Veteran must be notified 
that, should an increase in disability be 
found, a disability rating will be 
determined by applying relevant Diagnostic 
Codes, which typically provide for a range 
in severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, as 
is also outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The notice must also provide examples of 
the types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation, e.g. competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  The Veteran should be afforded an 
appropriate VA examination to ascertain 
the severity and manifestations of his 
service-connected residuals of a fracture 
of T12 and L1, L2 with osteoarthritis.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's service-connected 
disability.  The examiner should comment 
on how the service-connected disability 
affects the Veteran's employment and daily 
life.  38 C.F.R. § 4.10.  The examiner 
should report all signs and symptoms 
necessary for rating the Veteran's 
disability under the applicable rating 
criteria.  

Specifically, all applicable range of 
motion and neurological findings to 
include any radiculopathy should be 
recorded.  The presence of objective 
evidence of functional loss due to pain, 
excess fatigability, incoordination, and 
weakness should also be noted, especially 
after repetitive movement, as should any 
additional disability due to these 
factors.  

Additionally, the examiner should 
determine whether the Veteran is 
unemployable solely due to his service-
connected disability, which is currently 
only the residuals of a fracture of T12 
and L1, L2 with osteoarthritis.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed, to include a social and 
industrial survey.  The examiner should be 
requested to review all pertinent records 
associated with the claims file and to 
comment on the effect of the Veteran's 
service-connected disability on his 
ability to engage in full-time employment 
and whether, in the examiner's opinion, 
the service-connected disability alone is 
of such severity to result in 
unemployability.  Consideration may be 
given to the Veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, 
but not to his age or to the impairment 
caused by nonservice-connected 
disabilities.  

To the extent possible, when making both 
determinations, the examiner should 
separate the effects of the service-
connected residuals of a fracture of T12 
and L1, L2 with osteoarthritis from any 
non-service connected back disabilities.  
If it is not possible to do so, the 
examiner should so state.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the issue on appeal should 
be reviewed by the RO on the basis of 
additional evidence.  If any of the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


